Exhibit BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com www.embryome.com Embryome Sciences, Inc. AcquiresExclusive License for ACTCellerate Technology ALAMEDA, CA, July 16, 2008 – Embryome Sciences, Inc., a wholly owned subsidiary of BioTime, Inc., (OTCBB: BTIM) has acquired from Advanced Cell Technology, Inc. (“ACT”) an exclusive license to use “ACTCellerate™”embryonic stem cell technology and a bank of over 140 diverse progenitor cell lines derived using that technology. ACTCellerate™ is a recently discovered technology that allows the rapid isolation of novel highly purified embryonic progenitor cells. Embryonic progenitors are cells intermediate between embryonic stem cells and fully differentiated cells.The progenitor cells are relatively easy to manufacture on a large scale and in a purified state, which may make it advantageous to work with these cells compared to the direct use of embryonic stem cells. Using the ACTCellerate platform technology over 140 distinguishable novel progenitor cell lines have already been created, scaled-up, and banked. These unique cell lines may possess the ability to become a wide array of products never before available to the medical community, with potential applications in research, drug discovery, and human regenerative stem cell therapy.Embryome Sciences plans to sell the progenitor cells, and the specific culture media that stimulates the propagation of the cells, to the research community through the company’s website Embryome.com. The company may also collaborate with others in the development of human therapeutic uses of the cell lines. The licensed ACTCellerate rights include pending patent applications, know-how, and the existing bank of cell lines.The license is exclusive and world-wide for all commercial purposes, including the development of research products and therapeutic and diagnostic products for human and veterinary use.Embryome Sciences will pay ACT a license fee and an 8% royalty on sales of products, services, and processes that utilize the licensed technology.Once a total of $1,000,000 of royalties has been paid, no further royalties will be due. ACT has an option to reacquire rights to use the ACTCellerate technology for the development of certain types of stem cells for human therapeutic use in fields related to its core business. “There is a large and growing market in supplying basic research tools to scientists funded by the $3 billion California stem cell initiative as well as scientists entering the field world wide, and our long-term plan is to be the first profitable company in the stem cell sector,” said Michael D. West, Ph.D., CEO of BioTime and Embryome Sciences.“We are already offering our first research products through our website Embryome.com, where researchers can also access our stem cell database.Our license of the ACTCellerate technology adds to our portfolio of embryonic stem cell patent licenses that includes the core technology from the Wisconsin Alumni Research Foundation, and other technology sublicensed from Lifeline Cell Technology, LLC, which we plan to use to develop and market additional stem cell research products.” Embryome Sciences is presently marketing cell growth media called ESpanTM in collaboration with Lifeline.These growth media are designed for the growth of human embryonic progenitor cells.Additional new products that Embryome Sciences has targeted for development are ESpyTM cell lines, which will be derivatives of hES cells that send beacons of light in response to the activation of particular genes.The ESpy™ cell lines will be developed in conjunction with Lifeline using the licensed ACTCelerate technology and other technology sublicensed from Lifeline. Embryome Sciences also plans to bring to market new growth and differentiation factors that willpermit researchers to manufacture specific cell types from embryonic stem cells, and purification tools useful to researchers in quality control of products for regenerative medicine. Additional information about ACTCellerate technology appears in the May 2008 edition of the journal Regenerative
